          Case 3:19-cv-02179-MWB Document 8 Filed 04/23/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    PAMELA POLCHIN and THOMAS                        No. 3:19-CV-02179
    POLCHIN,
                                                     (Judge Brann)
                Plaintiffs,

         v.

    AMERICAN ALTERNATIVE
    INSURANCE CORPORATION,

                Defendant.

                              MEMORANDUM OPINION

                                   APRIL 23, 2020

        Presently before the Court is a motion to dismiss1 filed by the Defendant,

American Alternative Insurance Corporation. The Plaintiffs, Pamela Polchin and

her husband, Thomas Polchin, filed this action to recover damages for breach of

contract and loss of consortium.2 The Defendant now moves to dismiss the loss of

consortium claim.3 Because the Defendant has not demonstrated that the insurance

policy at issue forecloses recovery on loss of consortium claims, the Defendant’s

motion is dismissed without prejudice.




1
     Doc. 2.
2
     See Doc. 1-1.
3
     Doc. 2, at 4.
           Case 3:19-cv-02179-MWB Document 8 Filed 04/23/20 Page 2 of 5




I.      BACKGROUND

        The Plaintiffs, Pamela and Thomas Polchin, are individuals who reside in

Carbon County, Pennsylvania.4 Pamela was driving on Arthur Gardner Highway in

Luzerne County when an underinsured driver struck her vehicle, entrapping her

inside.5 As a result of the collision, Pamela sustained various bodily injuries, which

caused her to suffer physical pain and mental anguish.6 Her husband, Thomas, was

therefore denied the care, comfort, society and companionship of his wife.7 At the

time of the accident, the Defendant, American Alternative Insurance Corporation,

was responsible for providing Pamela with underinsured motorist coverage.8 The

Defendant has allegedly “failed to promptly offer payment of the reasonable and

fair value” of the Plaintiffs’ claim for underinsured motorist benefits.9

        The Plaintiffs filed suit against the Defendant in the Luzerne County Court

of Common Pleas, alleging two claims: breach of contract/underinsured motorist

action and loss of consortium pertaining to Thomas Polchin.10 The Defendant

properly removed this action to this Court consonant with its original jurisdiction

over this action due to diversity of citizenship under 28 U.S.C. § 1332.11 The


4
     Doc. 1-1, ¶ 1.
5
     Id. at ¶¶ 7-8.
6
     Id. at ¶ 11.
7
     Id. at ¶ 34.
8
     Id. ¶ 9.
9
     Id. ¶¶ 25, 28.
10
     See Doc. 1-1.
11
     See Doc. 1.
                                           2
            Case 3:19-cv-02179-MWB Document 8 Filed 04/23/20 Page 3 of 5




Defendant now moves to dismiss the loss of consortium claim.12 The Plaintiffs

timely filed a brief in opposition,13 and the time for the Defendant to file a reply

brief has passed. The motion to dismiss is now ripe for review.

II.      STANDARD OF REVIEW

         Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a

complaint, in whole or in part, for failure to state a claim upon which relief can be

granted.14 The inquiry at the motion to dismiss stage is “normally broken into three

parts: (1) identifying the elements of the claim, (2) reviewing the complaint to

strike conclusory allegations, and then (3) looking at the well-pleaded components

of the complaint and evaluating whether all of the elements identified in part one

of the inquiry are sufficiently alleged.”15 If there are well-pleaded factual

allegations, then a court must assume their truthfulness in deciding whether they

raise an entitlement to relief.16 Dismissal is only appropriate when, accepting as

true all the facts alleged in the complaint, the plaintiff has not pled enough factual

allegations to provide a reasonable expectation that discovery will lead to evidence

of each necessary element.17




12
      See Docs. 2, 3.
13
      See Doc. 5.
14
      See Fed. R. Civ. P. 12(b)(6).
15
      Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).
16
      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 679 (2007).
17
      Phillips v. County of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008).
                                                  3
           Case 3:19-cv-02179-MWB Document 8 Filed 04/23/20 Page 4 of 5




III.    ANALYSIS

        The Defendant argues that Thomas Polchin is not able to recover damages

for loss of consortium due to his wife’s injuries because Pennsylvania courts have

rejected the notion “that insurance policy definitions of injury or bodily injury

encompass mental or emotional harm.”18 The Defendant further avers that “a

consortium claim is not a cognizable cause of action in the Commonwealth of

Pennsylvania including under the Motor Vehicle Financial Responsibility law.”19

In response, the Plaintiffs state that “it is premature for this Court to dismiss”

Thomas’s loss of consortium claim without reviewing the language of the

insurance policy at issue, which has not yet been provided by the Defendant.20

        Since neither party has raised the issue of conflict of laws in its briefing, the

Court applies Pennsylvania law.21 While it is true that some Pennsylvania Courts

have denied consortium claims under certain motor vehicle insurance plans, they

have not entirely rejected consortium claims under all motor vehicle insurance

policies as the Defendant suggests. In sum, Pennsylvania Courts have determined




18
     Doc. 3, at 4 (citing Coregis Ins. Co. v. City of Harrisburg, No. CIV.A. 1:03-CV-920, 2005 WL
     2990694, at *4 (M.D. Pa. Nov. 8, 2005)).
19
     Doc. 3, at 4 (citing Jackson v. Travelers Ins. Co., 606 A.2d 1384 (Pa. Super. Ct. 1992)).
20
     Doc. 5, at 4.
21
     Montgomery Ward & Co. v. Pac. Indem. Co., 557 F.2d 51, 58 n.11 (3d Cir. 1977).
                                                     4
           Case 3:19-cv-02179-MWB Document 8 Filed 04/23/20 Page 5 of 5




that the viability of a consortium claim depends on the language of the relevant

motor vehicle insurance policy.22

        Here, neither party has submitted a copy of the insurance policy at issue.

Without a copy of the insurance policy, the Court is unable to determine if Thomas

Polchin’s consortium claim is prohibited by its terms. Consequently, I will deny

the Defendant’s motion to dismiss the consortium claim without prejudice.

IV.     CONCLUSION

        For the above stated reasons, Defendant’s motion to dismiss23 will be denied

without prejudice.

        An appropriate Order follows.

                                                      BY THE COURT:


                                                      s/ Matthew W. Brann
                                                      Matthew W. Brann
                                                      United States District Judge




22
     See, e.g., Jackson, 606 A.2d at 1389 (holding that a consortium claim was “beyond the scope”
     of the Plaintiff’s insurance plan because it did not “extend coverage to individuals who have
     not suffered a ‘bodily injury’”); Koenig v. Progressive Ins. Co., 599 A.2d 690, 694 (Pa. Super.
     Ct. 1991) (analyzing the policy language involved in holding that loss of consortium was not
     covered in a defendant’s insurance policy, because liability was limited to damages flowing
     from the victim’s bodily injury); Pirches v. Gen. Acc. Ins. Co., 511 A.2d 1349, 1354-55 (Pa.
     Super. Ct. 1986) (assessing the “relevant policy provision” in holding that an individual who
     is named as a “covered person” under the policy can recover for his loss of consortium).
23
     Doc. 2.
                                                   5
